

	

		II

		109th CONGRESS

		1st Session

		S. 1155

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Brownback (for

			 himself, Mr. Alexander,

			 Mr. Allard, Mr.

			 Bunning, Mr. Chambliss,

			 Mr. Coburn, Mr.

			 Cornyn, Mr. Craig,

			 Mr. Crapo, Mr.

			 DeMint, Mr. Ensign,

			 Mr. Enzi, Mr.

			 Graham, Mrs. Hutchison,

			 Mr. Inhofe, Mr.

			 Isakson, Mr. McCain,

			 Mr. Santorum, Mr. Sessions, Mr.

			 Sununu, Mr. Talent, and

			 Mr. Thune) introduced the following bill;

			 which was read twice and referred to the Committee on Homeland Security and Governmental

			 Affairs

		

		A BILL

		To establish a commission to conduct a

		  comprehensive review of Federal agencies and programs and to recommend the

		  elimination or realignment of duplicative, wasteful, or outdated functions, and

		  for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Commission on the Accountability and

			 Review of Federal Agencies Act.

		2.Establishment of

			 Commission

			(a)EstablishmentThere is established the Commission on the

			 Accountability and Review of Federal Agencies (hereafter in this Act referred

			 to as the Commission).

			(b)Membership

				(1)In

			 generalThe Commission shall

			 consist of 12 members, of which, not later than 90 days after the date of

			 enactment of this Act—

					(A)4 shall be appointed by the

			 President;

					(B)2 shall be appointed by the Majority Leader

			 of the Senate;

					(C)2 shall be appointed by the Minority Leader

			 of the Senate;

					(D)2 shall be appointed by the Speaker of the

			 House of Representatives; and

					(E)2 shall be appointed by the Minority Leader

			 of the House of Representatives.

					(2)Chairperson and

			 vice chairpersonThe

			 President shall designate a chairperson and vice chairperson from among the

			 members of the Commission.

				(c)Period of

			 appointment; vacanciesMembers shall be appointed for the life of

			 the Commission. Any vacancy in the Commission shall not affect its powers, but

			 shall be filled in the same manner as the original appointment.

			(d)Meetings

				(1)Initial

			 meetingNot later than 30

			 days after the date on which all members of the Commission have been appointed,

			 the Commission shall hold its first meeting.

				(2)Subsequent

			 meetingsThe Commission shall

			 meet at the call of the chairperson.

				(e)QuorumA majority of the members of the Commission

			 shall constitute a quorum, but a lesser number of members may hold

			 hearings.

			3.Duties of the

			 Commission

			(a)DefinitionsIn this section, the following definitions

			 shall apply:

				(1)AgencyThe term agency means—

					(A)an Executive agency, as defined under

			 section 105 of title 5, United States Code; and

					(B)the Executive Office of the

			 President.

					(2)ProgramThe term program means any

			 activity or function of an agency.

				(b)In

			 generalThe Commission

			 shall—

				(1)evaluate all agencies and programs within

			 those agencies, using the criteria under subsection (c); and

				(2)submit to Congress—

					(A)a plan with recommendations of the agencies

			 and programs that should be realigned or eliminated; and

					(B)proposed legislation to implement the plan

			 described under subparagraph (A).

					(c)Criteria

				(1)DuplicativeIf 2 or more agencies or programs are

			 performing the same essential function and the function can be consolidated or

			 streamlined into a single agency or program, the Commission shall recommend

			 that the agencies or programs be realigned.

				(2)Wasteful or

			 inefficientThe Commission

			 may recommend the realignment or elimination of any agency or program that has

			 wasted Federal funds by—

					(A)egregious spending;

					(B)mismanagement of resources and personnel;

			 or

					(C)use of such funds for personal benefit or

			 the benefit of a special interest group.

					(3)Outdated,

			 irrelevant, or failedThe

			 Commission shall recommend the elimination of any agency or program

			 that—

					(A)has completed its intended purpose;

					(B)has become irrelevant; or

					(C)has failed to meet its objectives.

					(d)Systematic

			 assessment of programs

				(1)In

			 generalNot later than 1 year

			 after the date of enactment of this Act, the President shall—

					(A)establish a systematic method for assessing

			 the effectiveness and accountability of agency programs; and

					(B)submit, to the Commission, assessments of

			 not less than 50 percent of all programs covered under subsection (b)(1) that

			 use the method established under subparagraph (A).

					(2)Method

			 objectivesThe method

			 established under paragraph (1) shall—

					(A)recognize different types of Federal

			 programs;

					(B)assess programs based primarily on the

			 achievement of performance goals (as defined under section 1115(f)(4) of title

			 31, United States Code); and

					(C)assess programs based in part on the

			 adequacy of the program’s performance measures, financial management, and other

			 factors determined by the President.

					(3)DevelopmentThe method established under paragraph (1)

			 shall not be implemented until it has been reviewed and accepted by the

			 Commission.

				(4)Consideration

			 of assessmentsThe Commission

			 shall consider assessments submitted under this subsection when evaluating

			 programs under subsection (b)(1).

				(e)Common

			 performance measuresNot

			 later than 1 year after the date of enactment of this Act, the President shall

			 identify common performance measures for programs covered in subsection (b)(1)

			 that have similar functions and, to the extent feasible, provide the Commission

			 with data on such performance measures.

			(f)Report

				(1)In

			 generalNot later than 2

			 years after the date of enactment of this Act, the Commission shall submit to

			 the President and Congress a report that includes—

					(A)the plan described under subsection

			 (b)(2)(A), with supporting documentation for all recommendations; and

					(B)the proposed legislation described under

			 subsection (b)(2)(B).

					(2)Relocation of

			 federal employeesThe

			 proposed legislation under paragraph (1)(B) shall provide that if the position

			 of an employee of an agency is eliminated as a result of the implementation of

			 the plan under paragraph (1)(A), the affected agency shall make reasonable

			 efforts to relocate such employee to another position within the agency or

			 within another Federal agency.

				4.Powers of the

			 Commission

			(a)HearingsThe Commission or, at its direction, any

			 subcommittee or member of the Commission, may, for the purpose of carrying out

			 this Act—

				(1)hold such hearings, sit and act at such

			 times and places, take such testimony, receive such evidence, and administer

			 such oaths as any member of the Commission considers advisable;

				(2)require, by subpoena or otherwise, the

			 attendance and testimony of such witnesses as any member of the Commission

			 considers advisable; and

				(3)require, by subpoena or otherwise, the

			 production of such books, records, correspondence, memoranda, papers,

			 documents, tapes, and other evidentiary materials relating to any matter under

			 investigation by the Commission.

				(b)Subpoenas

				(1)IssuanceSubpoenas issued under subsection (a) shall

			 bear the signature of the chairperson of the Commission and shall be served by

			 any person or class of persons designated by the chairperson for that

			 purpose.

				(2)EnforcementIn the case of contumacy or failure to obey

			 a subpoena issued under subsection (a), the United States district court for

			 the judicial district in which the subpoenaed person resides, is served, or may

			 be found, may issue an order requiring such person to appear at any designated

			 place to testify or to produce documentary or other evidence. Any failure to

			 obey the order of the court may be punished by the court as a contempt of that

			 court.

				(c)Information

			 from Federal agenciesThe

			 Commission may secure directly from any Federal department or agency such

			 information as the Commission considers necessary to carry out this Act. Upon

			 request of the chairperson of the Commission, the head of such department or

			 agency shall furnish such information to the Commission.

			(d)Postal

			 servicesThe Commission may

			 use the United States mails in the same manner and under the same conditions as

			 other departments and agencies of the Federal Government.

			(e)GiftsThe Commission may accept, use, and dispose

			 of gifts or donations of services or property.

			5.Commission personnel

			 matters

			(a)Compensation of

			 members

				(1)Non-federal

			 membersExcept as provided

			 under subsection (b), each member of the Commission who is not an officer or

			 employee of the Federal Government shall not be compensated.

				(2)Federal

			 officers or employeesAll

			 members of the Commission who are officers or employees of the United States

			 shall serve without compensation in addition to that received for their

			 services as officers or employees of the United States.

				(b)Travel

			 expensesThe members of the

			 Commission shall be allowed travel expenses, including per diem in lieu of

			 subsistence, at rates authorized for employees of agencies under subchapter I

			 of chapter 57 of title 5, United States Code, while away from their homes or

			 regular places of business in the performance of services for the

			 Commission.

			(c)Staff

				(1)In

			 generalThe chairperson of

			 the Commission may, without regard to the civil service laws and regulations,

			 appoint and terminate an executive director and such other additional personnel

			 as may be necessary to enable the Commission to perform its duties. The

			 employment of an executive director shall be subject to confirmation by the

			 Commission.

				(2)CompensationUpon the approval of the chairperson, the

			 executive director may fix the compensation of the executive director and other

			 personnel without regard to chapter 51 and subchapter III of chapter 53 of

			 title 5, United States Code, relating to classification of positions and

			 General Schedule pay rates, except that the rate of pay for the executive

			 director and other personnel may not exceed the maximum rate payable for a

			 position at GS–15 of the General Schedule under section 5332 of such

			 title.

				(3)Personnel as

			 federal employees

					(A)In

			 generalThe executive

			 director and any personnel of the Commission who are employees shall be

			 employees under section 2105 of title 5, United States Code, for purposes of

			 chapters 63, 81, 83, 84, 85, 87, 89, 89A, 89B, and 90 of that title.

					(B)Members of

			 CommissionSubparagraph (A)

			 shall not be construed to apply to members of the Commission.

					(d)Detail of

			 government employeesAny

			 Federal Government employee may be detailed to the Commission without

			 reimbursement, and such detail shall be without interruption or loss of civil

			 service status or privilege.

			(e)Procurement of

			 temporary and intermittent servicesThe chairperson of the Commission may

			 procure temporary and intermittent services under section 3109(b) of title 5,

			 United States Code, at rates for individuals which do not exceed the daily

			 equivalent of the annual rate of basic pay prescribed for level V of the

			 Executive Schedule under section 5316 of such title.

			6.Termination of the

			 CommissionThe Commission

			 shall terminate 90 days after the date on which the Commission submits the

			 report under section 3(f).

		7.Congressional

			 consideration of reform proposals

			(a)DefinitionsIn this section:

				(1)Implementation

			 billThe term

			 implementation bill means only a bill which is introduced as

			 provided under subsection (b), and contains the proposed legislation included

			 in the report submitted to Congress under section 3, without

			 modification.

				(2)Calendar

			 dayThe term calendar

			 day means a calendar day other than 1 on which either House is not in

			 session because of an adjournment of more than 3 days to a date certain.

				(b)Introduction;

			 referral; and report or discharge

				(1)IntroductionOn the first calendar day on which both

			 Houses are in session, on or immediately following the date on which the report

			 is submitted to Congress under section 3, a single implementation bill shall be

			 introduced (by request)—

					(A)in the Senate by the Majority Leader of the

			 Senate, for himself and the Minority Leader of the Senate, or by Members of the

			 Senate designated by the Majority Leader and Minority Leader of the Senate;

			 and

					(B)in the House of Representatives by the

			 Speaker of the House of Representatives, for himself and the Minority Leader of

			 the House of Representatives, or by Members of the House of Representatives

			 designated by the Speaker and Minority Leader of the House of

			 Representatives.

					(2)ReferralThe implementation bills introduced under

			 paragraph (1) shall be referred to any appropriate committee of jurisdiction in

			 the Senate and any appropriate committee of jurisdiction in the House of

			 Representatives. A committee to which an implementation bill is referred under

			 this paragraph may review and comment on such bill, may report such bill to the

			 respective House, and may not amend such bill.

				(3)Report or

			 dischargeIf a committee to

			 which an implementation bill is referred has not reported such bill by the end

			 of the 15th calendar day after the date of the introduction of such bill, such

			 committee shall be immediately discharged from further consideration of such

			 bill, and upon being reported or discharged from the committee, such bill shall

			 be placed on the appropriate calendar.

				(c)Floor

			 consideration

				(1)In

			 generalWhen the committee to

			 which an implementation bill is referred has reported, or has been discharged

			 under subsection (b)(3), it is at any time thereafter in order (even though a

			 previous motion to the same effect has been disagreed to) for any Member of the

			 respective House to move to proceed to the consideration of the implementation

			 bill, and all points of order against the implementation bill (and against

			 consideration of the implementation bill) are waived. The motion is highly

			 privileged in the House of Representatives and is privileged in the Senate and

			 is not debatable. The motion is not subject to amendment, or to a motion to

			 postpone, or to a motion to proceed to the consideration of other business. A

			 motion to reconsider the vote by which the motion is agreed to or disagreed to

			 shall not be in order. If a motion to proceed to the consideration of the

			 implementation bill is agreed to, the implementation bill shall remain the

			 unfinished business of the respective House until disposed of.

				(2)AmendmentsAn implementation bill may not be amended

			 in the Senate or the House of Representatives.

				(3)DebateDebate on the implementation bill, and on

			 all debatable motions and appeals in connection therewith, shall be limited to

			 not more than 10 hours, which shall be divided equally between those favoring

			 and those opposing the resolution. A motion further to limit debate is in order

			 and not debatable. An amendment to, or a motion to postpone, or a motion to

			 proceed to the consideration of other business, or a motion to recommit the

			 implementation bill is not in order. A motion to reconsider the vote by which

			 the implementation bill is agreed to or disagreed to is not in order.

				(4)Vote on final

			 passageImmediately following

			 the conclusion of the debate on an implementation bill, and a single quorum

			 call at the conclusion of the debate if requested in accordance with the rules

			 of the appropriate House, the vote on final passage of the implementation bill

			 shall occur.

				(5)Rulings of the

			 chair on procedureAppeals

			 from the decisions of the Chair relating to the application of the rules of the

			 Senate or the House of Representatives, as the case may be, to the procedure

			 relating to an implementation bill shall be decided without debate.

				(d)Coordination

			 with action by other HouseIf, before the passage by 1 House of an

			 implementation bill of that House, that House receives from the other House an

			 implementation bill, then the following procedures shall apply:

				(1)NonreferralThe implementation bill of the other House

			 shall not be referred to a committee.

				(2)Vote on bill of

			 other houseWith respect to

			 an implementation bill of the House receiving the implementation bill—

					(A)the procedure in that House shall be the

			 same as if no implementation bill had been received from the other House;

			 but

					(B)the vote on final passage shall be on the

			 implementation bill of the other House.

					(e)Rules of Senate

			 and House of RepresentativesThis section is enacted by Congress—

				(1)as an exercise of the rulemaking power of

			 the Senate and House of Representatives, respectively, and as such it is deemed

			 a part of the rules of each House, respectively, but applicable only with

			 respect to the procedure to be followed in that House in the case of an

			 implementation bill described in subsection (a), and it supersedes other rules

			 only to the extent that it is inconsistent with such rules; and

				(2)with full recognition of the constitutional

			 right of either House to change the rules (so far as relating to the procedure

			 of that House) at any time, in the same manner, and to the same extent as in

			 the case of any other rule of that House.

				8.Authorization of

			 appropriationsThere are

			 authorized to be appropriated for each of the fiscal years 2006 through 2008,

			 such sums as may be necessary for carrying out this Act.

		

